Case 6:19-cv-00114-JDK-KNM Document 88 Filed 09/08/20 Page 1 of 4 PageID #: 756




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

                                               §
RICHARD SCOTT SHAFER,                          §
                                               §
         Plaintiff,                            §
                                               §
v.                                             §    Case No. 6:19-cv-114-JDK-KNM
                                               §
BRYAN COLLIER, et al.,                         §
                                               §
         Defendants.                           §
                                               §

               ORDER ADOPTING REPORT AND RECOMMENDATION
                 OF THE UNITED STATES MAGISTRATE JUDGE
           Plaintiff Richard Scott Shafer, an inmate proceeding pro se, filed this civil

 rights lawsuit pursuant to 42 U.S.C. § 1983. The case was referred to United States

 Magistrate Judge K. Nicole Mitchell pursuant to 28 U.S.C. § 636. The Magistrate

 Judge issued a Report recommending that the motion to dismiss filed by Defendants

 Bryan Collier, Michael Britt, Vernon Mitchell, Joe Gonzales, Jerry Adams, Brandon

 Brewer, Jeffrey Layton, John Ragsdale, Steven Hemphill, James Smith, Ronald

 Grant, Pedro Olayinka, Robert A. Eldredge, Douglas Whitten, Guillermo Delarosa,

 Douglas Sparkman, and William Wheat be granted as to all Defendants except

 Sgt. Olayinka. Docket No. 77.

          Plaintiff raised several objections. Docket No. 82. Specifically, Plaintiff argues

 that:

                 TDCJ Executive Director Bryan Collier should be liable because he
                  failed to take corrective action after being notified of problems through
                  Plaintiff’s letters and grievances;



                                               1
Case 6:19-cv-00114-JDK-KNM Document 88 Filed 09/08/20 Page 2 of 4 PageID #: 757




             Warden Britt, Warden Catoe, Major Mitchell, Major Gonzales,
              Lieutenant Smith, Lieutenant Ragsdale, Major Delarosa, and Major
              Wheat “are liable for their failures to seek appropriate measures to
              ensure the Plaintiff’s safety;”

             Sergeant Adams was deliberately indifferent to his serious medical
              needs;

             Sergeant Adams told other inmates that Plaintiff was a child molester
              and a snitch;

             Sergeant Brewer harassed Plaintiff and committed acts of intimidation
              and retaliation against him;

             Sergeant Layton’s verbal threat to use excessive force violated the First
              Amendment;

             Lieutenant Ragsdale’s threat to get Plaintiff to have his friend Margie
              Carter stop writing to the prison on his behalf implicated a liberty
              interest;

             Lieutenant Smith was deliberately indifferent to Plaintiff’s safety;

             Officer Whitten failed to follow TDCJ policy and state law;

             Major Delarosa failed to conduct a proper investigation; and

             Major Wheat violated Plaintiff’s constitutional rights by leaving
              Plaintiff in a holding cell without access to water or a restroom for six
              hours after Major Wheat became aware of these problems.

       Plaintiff’s objections generally reiterate the claims presented in his complaint

 and addressed in the Magistrate Judge’s Report. Where objections are repetitive of

 arguments already made to the Magistrate Judge and the district court finds no error,

 the court need not make new findings or reiterate the findings of the Magistrate

 Judge. See Hernandez v. Livingston, 495 F.App’x 414, 416 (5th Cir. 2012); Koetting

 v. Thompson, 995 F.2d 37, 40 (5th Cir. 1993).

       With regard to Plaintiff’s claim against Major Wheat, the Magistrate Judge

 correctly determined that Plaintiff failed to state a claim upon which relief may be


                                           2
Case 6:19-cv-00114-JDK-KNM Document 88 Filed 09/08/20 Page 3 of 4 PageID #: 758




 granted. Even if Plaintiff’s allegations are true concerning his time in a holding

 cell without water or proper facilities, Plaintiff may have suffered some

 discomfort, but the relatively brief duration weighs against finding an Eighth

 Amendment deprivation. See, e.g., Powers v. Clay, 560 F.App’x 290 (5th Cir. 2014);

 Davis v. Scott, 157 F.3d 1003, 1006 (5th Cir. 1998). Accordingly, this objection is

 without merit.

       The Court has conducted a careful de novo review of those portions of the

 Magistrate    Judge’s      proposed      findings   and   recommendations      to      which

 Plaintiff objected.      See 28 U.S.C. § 636(b)(1) (District Judge shall “make a

 de novo determination of those portions of the report or specified proposed

 findings or recommendations to which objection is made.”) Upon such de novo

 review, the Court has determined that the Report of the Magistrate Judge is

 correct, and Plaintiff’s objections are without merit.

       Accordingly,       the    Court    ORDERS      that   Plaintiff’s   objections     are

 overruled and ADOPTS the Report of the Magistrate Judge (Docket No. 77) as

 the opinion of the District Court.          It is further ORDERED that Defendants’

 motion to dismiss (Docket No. 36) is GRANTED as to Defendants Bryan Collier,

 Michael Britt, Vernon Mitchell, Joe Gonzales, Jerry Adams, Brandon Brewer,

 Jeffrey   Layton,     John     Ragsdale,   Steven   Hemphill,   James     Smith,    Ronald

 Grant,    Robert    A.   Eldredge,      Douglas Whitten, Guillermo Delarosa, Douglas

 Sparkman, and William Wheat.                The claims against these Defendants are

 DISMISSED WITH PREJUDICE.




                                               3
Case 6:19-cv-00114-JDK-KNM Document 88 Filed 09/08/20 Page 4 of 4 PageID #: 759




       The motion to dismiss is DENIED as to Defendant Pedro Olayinka. Because

 Sergeant Olayinka has already answered the lawsuit, the deadlines set out in the

 Court’s scheduling order (Docket No. 29) are in effect for him, subject to

 modification in the event that other Defendants answer this lawsuit.

        So ORDERED and SIGNED this 8th       day of September, 2020.



                                             ___________________________________
                                             JEREMY D. KERNODLE
                                             UNITED STATES DISTRICT JUDGE




                                         4
